Exhibit 10.8



SYNALLOY CORPORATION
2015 Short-Term Cash Incentive and Restricted Stock Incentive Plan


1.
Purpose. This Short-Term Cash Incentive and Restricted Stock Incentive Plan (the
“Incentive Plan”) is intended to provide key executive employees of Synalloy
Corporation (the “Company”, which term shall include Synalloy Corporation and
any of its affiliates or subsidiaries) the opportunity to participate in the
Company’s profitability, future prosperity and growth. The purpose of the
Incentive Plan is to provide short and long-term incentive for gain through
outstanding service to the Company and its shareholders, and to assist in
attracting and retaining executives of ability and initiative.



2.
Administration. The Incentive Plan shall be administered by the Company’s
Compensation & Long Term Incentive Committee (the “Committee”). The same
restrictions set forth in the Company’s 2015 Stock Awards Plan (the “Restricted
Stock Plan”), planned to be approved by the Company’s Board of Directors and
shareholders at the Company’s 2015 Annual Meeting, applicable to Committee
members shall also apply under this Incentive Plan. To the extent this Incentive
Plan differs from or is inconsistent with the Restricted Stock Plan, the terms
and provisions of the Restricted Stock Plan shall govern. The Committee shall
have complete authority and discretion to interpret all provisions of this
Incentive Plan consistent with law and the Restricted Stock Plan, to prescribe
the form of instruments evidencing the restricted stock that may be granted
under this Incentive Plan, and pursuant to the Restricted Stock Plan, to adopt,
amend, and rescind general and special rules and regulations for its
administration, and to make all other determinations necessary or advisable for
the administration of the Incentive Plan. No member of the Committee shall be
liable for any action or determination in respect thereto, if made in good
faith, and shall be entitled to indemnification by the Company with respect to
all matters arising from his or her service on the Committee to the fullest
extent allowable under the Company’s charter documents and applicable law.



3.
Eligibility. Any salaried employee of the Company who in the judgment of the
Committee occupies a management position in which his or her efforts contribute
to the profit and growth of the Company may be eligible to participate in the
Incentive Plan. The named participants to this Incentive Plan shall be
recommended by the division Presidents and the CEO, and approved by the
Committee. The key metric used to measure management performance in a particular
division or the Company as a whole, as the case may be, is “Adjusted EBITDA”
defined as operating income before interest, change in fair value of interest
rate swap, income taxes, depreciation and amortization, excluding inventory
profits and losses, acquisition costs and costs associated with raising capital.
The Adjusted EBITDA target ranges described herein and reflected on Exhibit A
are derived from the Company’s annual budget approved by the Company’s Board of
Directors and are exclusive of and calculated prior to allocation of the cash
and restricted stock incentives payable to the executives participating in the
Incentive Plan. Exhibit A to this Incentive Plan, as may be amended from time to
time by the Committee, sets forth for each named participant, his or her Base
Salary, the Adjusted EBITDA target applicable to the participant, the Cash
Incentive and the Restricted Stock Incentive (both as a percentage of Base
Salary) depending on the percentage of Adjusted EBITDA target achieved, and the
weighted percentage of Adjusted EBITDA and Project Goals used to determine the
final target range achieved. The Committee, upon recommendation from the
Company’s CEO, shall have the discretion to determine to what extent, if any,
persons employed on a part-time or consulting basis will be eligible to
participate in the Incentive Plan. At the beginning of the year, the division
Presidents will identify the executives whom they recommend to participate in
the Incentive Plan with input from the CEO, and the CEO will recommend the
executives who will participate from the Corporate division. These

recommendations will be submitted to the Committee no later than two weeks prior
to the February Board of Director’s meeting. The Committee will review and
approve, amend or reject the recommendations of the division Presidents and the
CEO. The CEO’s incentive calculation will be handled separately from the
Corporate division and will be approved by the Committee.


4.
Cash Incentive.



A.
Adjusted EBITDA Target Ranges. At the beginning of each year, the Company’s
Board of Directors will approve the upcoming year’s budget that shall include
the Adjusted EBITDA target for each division and for the Company as a whole. The
target ranges set forth on Exhibit A are calculated as the stated percentages
(>100%, 90-100%, 82-89%, 75-81% and <75%) of the Adjusted EBITDA target before
incentive bonuses and restricted stock grants.



B.
Cash Incentive Calculation. Cash Incentive will be based on a percentage of Base
Salary for each Executive Level and the target range achieved by each division
or the Company as a whole, as applicable (see the chart below). The applicable
target ranges for each named participant are set forth on Exhibit A attached
hereto. Each target range relates to a corresponding percentage of Base Salary
for the named participant used to calculate the Cash Incentive. No cash
incentive will be paid if Adjusted EBITDA is less than 75% of target. A bonus
pool for non-executive managers will





--------------------------------------------------------------------------------



be based on a percentage of Adjusted EBITDA before bonuses for each business
unit as set forth in Exhibit A, and the appropriate executive in each division
will be responsible for the cash allocation to the non-executive managers with
input, as needed, from the CEO.


Executive Level
Above Target
90 - 100% of
Target
82 - 89% of
Target
75 - 81% of
Target
Below 75% of Target
Level 1
100%
85%
70%
50%
0%
Level 2
85%
72%
60%
42%
0%
Level 3
72%
60%
50%
35%
0%
Level 4
60%
50%
40%
30%
0%



C.
Weightings. Each executive’s Cash Incentive is based on a weighted percentage of
Adjusted EBITDA and Project Goals as set forth in Exhibit A. For illustration
purposes only, assume the following: Adjusted EBITDA target is $10,221,000;
actual Adjusted EBITDA is $8,500,000; Base Salary is $210,000 (Level 2);
Weightings are (a) 80% Adjusted EBITDA target and (b) 20% Project Goals; and,
75% of Project Goals achieved. This executive’s Cash Incentive would be
calculated as follows:



i.Adjusted EBITDA Variable: $8,500,000/$10,221,000 = 0.83*.80 = 0.67;
ii.Project Goals Variable: 0.75*.20 = 0.15;
iii.Total Incentive Percentage: 0.67+0.15 = 0.82;
iv.As a Level 2 executive, this executive would receive 60% of his Base Salary
as Cash     Incentive, or $126,000.


D.
Inventory Profits or Losses. The Adjusted EBITDA calculations used to determine
the Cash Incentive shall exclude any inventory profits or losses applicable to
the BRISMET division as set forth in this section. Adjusted EBITDA calculations
for the BRISMET division will be reduced

on a dollar-for-dollar basis by the amount of inventory profits, if any, in that
division. Likewise, Adjusted EBITDA calculations for the BRISMET division will
be increased on a dollar-for-dollar basis by the amount of inventory losses, if
any, in that division.


5.
Restricted Stock Incentive.



A.
Adjusted EBITDA Target Ranges. At the beginning of each year, the Company’s
Board of Directors will approve the upcoming year’s budget that shall include
the Adjusted EBITDA target for each division and for the Company as a whole. The
target ranges set forth on Exhibit A are calculated as the stated percentages
(>100%, 90-100%, 82-89%, 75-81% and <75%) of the Adjusted EBITDA target before
incentive bonuses and restricted stock grants.



B.
Restricted Stock Incentive Calculation. Restricted Stock Incentive will be based
on a percentage of Base Salary for each Executive Level and the target range
achieved by each division or the Company as a whole, as applicable (see the
chart below). The applicable target ranges for each named participant are set
forth on Exhibit A attached hereto. Each target range relates to a corresponding
percentage of Base Salary for the named participant used to calculate the
Restricted Stock Incentive. No restricted stock will be granted if Adjusted
EBITDA is less than 75% of target. Non-executive managers are not eligible for
restricted stock awards under this Incentive Plan.



Executive Level
Above Target
90 - 100% of
Target
82 - 89% of
Target
75 - 81% of
Target
Below 75% of Target
Level 1
30%
25%
20%
15%
0%
Level 2
25%
20%
15%
10%
0%
Level 3
20%
15%
10%
5%
0%
Level 4
18%
13%
8%
5%
0%





C.
Weightings. Each Executive’s Restricted Stock Incentive is based on a weighted
percentage of Adjusted EBITDA and Project Goals as set forth in Exhibit A. For
illustration purposes only, assume the following: Adjusted EBITDA target





--------------------------------------------------------------------------------



is $10,221,000; actual Adjusted EBITDA is $8,500,000; Base Salary is $210,000
(Level 2); Weightings are (a) 80% Adjusted EBITDA target and (b) 20% Project
Goals; and, 75% of Project Goals achieved. This executive’s Restricted Stock
Incentive would be calculated as follows:


i.Adjusted EBITDA Variable: $8,500,000/$10,221,000 = 0.83*.80 = 0.67;
ii.Project Goals Variable: 0.75*.20 = 0.15;
iii.Total Incentive Percentage: 0.67+0.15 = 0.82;
iv.As a Level 2 executive, this executive would receive 15% of his Base Salary
as Restricted Stock Incentive, or a restricted stock grant equal to $31,500.


D.
Inventory Profits or Losses. The Adjusted EBITDA calculations used to determine
the Restricted Stock Incentive shall exclude any inventory profits or losses
applicable to the BRISMET division as set forth in this section. Adjusted EBITDA
calculations for the BRISMET division will be reduced on a dollar-for-dollar
basis by the amount of inventory profits, if any, in that division. Likewise,
Adjusted EBITDA calculations for the BRISMET division will be increased on a
dollar- for-dollar basis by the amount of inventory losses, if any, in that
division.



6.
Mid-Year Acquisition Adjustments. The Company, from time to time, may acquire
another business or operating division mid-year, which acquisition will not be
budgeted or accounted for in the Adjusted EBITDA targets that are established at
the beginning of the fiscal year. Upon consultation with the CEO and division
Presidents, the Committee shall amend the applicable Adjusted EBITDA target(s)
to account for any and all mid-year acquisitions. Specifically, the Committee
will update the applicable Adjusted EBITA target(s) to account for the pro-forma
Adjusted EBITDA expected from each acquisition for the remainder of the current
calendar year. The Company’s practice is to allocate unbudgeted one-time
expenses associated with a mid-year acquisition to the Corporate division only.
In determining the actual year-end Adjusted EBITDA calculation for the Corporate
division and the CEO, the Committee will add back the one-time costs associated
with each acquisition incurred during the year in question but not previously
budgeted. The amount of one-time expenses to be added back will be approved by
the Committee and will include only those expenses that were incurred as a
direct result of completing the acquisition. In the event these one-time
expenses extend from one calendar year to the next, the accrued one-time
expenses associated with the acquisition from each year will be added back to
the applicable year’s Adjusted EBITDA calculations for the Corporate division
and the CEO.



7.
General Provisions. Neither the adoption of this Incentive Plan nor its
operation, nor any document describing or referring to this Incentive Plan, or
any part thereof, shall confer upon any employee any right to continue in the
employ of the Company or any subsidiary, or shall in any way affect the right
and power of the Company to terminate the employment of any employee at any time
with or without assigning a reason therefor to the same extent as the Company
might have done if this Incentive Plan had not been adopted. In light of the
importance of promoting long-term relationships and a long- term commitment to
the ongoing success of the Company, in order to receive any cash payments or
grants of restricted stock under this Incentive Plan, an employee must be
employed by the Company on the last day of the applicable fiscal year; provided,
however, that if termination of employment occurs as a result of death,
disability (unable to work for 12 consecutive months), or retirement (with a
minimum of 5 years of employment with the Company), payment of the cash bonus
and/or the grant of restricted will be determined as otherwise provided in this
Incentive Plan but shall be prorated to reflect that portion of the prior year
in which the employee was an employee of the Company. Eligible employees must
have entered into a confidentiality and non-competition agreement in a form
acceptable to the CEO of the Company in order to receive any benefits under this
Incentive Plan. Payments under this Incentive Plan will be made on or about
March 15th of the year following the Company’s fiscal year end. This Incentive
Plan shall be governed by the laws of the state of South Carolina.



8.
Duration and Amendment of the Incentive Plan. Unless previously terminated by
the Committee, the Incentive Plan shall be effective for the fiscal year
specified in the Incentive Plan. The Committee may alter, amend, or terminate
this Incentive Plan, including any exhibits attached hereto, at any time.





